Citation Nr: 1521534	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 11, 2009, for the grant of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, with one year and three days prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In November 2012, the Veteran was afforded a Board hearing at VA's Central Office in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during that time.  

2.  The Veteran's claim for service connection Parkinson's disease was received by VA on March 11, 2009.

3.  No claim for service connection for Parkinson's disease was received prior to March 11, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 2009 for the award of service connection for Parkinson's disease have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.309, 3.326(a), 3.400, 3.816 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also subsequently notified regarding Nehmer considerations (as explained below).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records, including those from the Social Security Administration (SSA), have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Earlier Effective Date

On March 11, 2009, a VA Form 21-526, Veterans Application for Compensation and/or Pension, was received.  This correspondence was accepted as a claim of service connection for Parkinson's disease.  

In an August 2009 rating decision, the RO denied service connection for Parkinson's disease.  In that same rating decision, entitlement to special monthly pension based on the need for aid and attendance was granted, effective March 2009.  At this juncture, the Board notes that it appears that it was being argued during the hearing that the Veteran's claim was limited to consideration for the latter benefits because a "box" was checked.  The Board notes that the service connection claim was also considered, and both compensation and pension were addressed in the same rating decision.  In any event, there was no formal claim for either prior to March 2009.  After the claims were received, they were both adjudicated in the August 2009 rating decision.

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

In an August 2010 Deferred Rating Decision, it was noted that a review of the file showed that the Veteran was previously claimed service connection for Parkinson's disease, due to herbicide exposure on March 11, 2009.  A confirmed diagnosis for Parkinson's disease from Dr. L.S. was received on May 8, 2009.  The Veteran's file also showed verified service for Vietnam covering the period December 8, 1970 to October 13, 1971.  The Veteran's claim for service connection was denied in August 2009 because the available scientific and medical evidence did not support the conclusion that the condition at issue is associated with herbicide exposure.  The evidence showed that a claim was filed for Parkinson's disease, and that there was evidence of treatment, or a diagnosis of Parkinson's disease.  Thus, the issue for service connection for Parkinson's disease should be considered under Nehmer. 

VA promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404  (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here Parkinson's disease.  Thus, the Veteran is considered a Nehmer class member. See 38 C.F.R. § 3.816(b)(1)(2) (Parkinson's disease falls under Nehmer as it was included 38 C.F.R. § 3.309(e) as part of the passage of a liberalizing law)

In an August 2011 rating decision, service connection for Parkinson's disease and its complications was granted, noted to be a Nehmer grant.  The grant of service connection was made on the basis of presumption as the evidence showed that the Veteran served in Vietnam, and it had been determined that a positive association exists between exposure to herbicides and the subsequent development of Parkinson's disease.  The effective date assigned for service connection was March 11, 2009, the date of receipt of the service connection claim.  The Veteran appealed the assigned effective date.  

It has been argued that the effective date should be retroactive to the initial manifestations of Parkinson's disease in 2004 or alternatively to February 2007, when SSA granted benefits.  It is asserted that the Veteran inquired about service connection to his VA doctor or other provider in 2007, but was told that Parkinson's disease was not a presumptive disease so he should not apply.  He then sought assistance from SSA.  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (which is the case here), will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  In this case, the Veteran did not apply for benefits within one year of service as he did not have Parkinson's disease at that time.  It is not disputed that the disease process first manifest in 2004, as supported by the medical evidence of record.

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  However, none of these types of claims had been allowed in this case.  Otherwise, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where an appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In this case, the Veteran's claim for compensation for Parkinson's disease was received on March 11, 2009, which has been assigned as the effective date of service connection.  Although the Board finds credible that he discussed filing a claim with his doctor or other provider, there is no written request with regard to such a claim until March 11, 2009.  The Board recognizes that the Veteran is totally disabled due to his Parkinson's disease and prostate cancer (and has been rated accordingly), but there is simply no communication in the record that there was any claim prior to March 11, 2009.  As noted, medical records also cannot serve as claims in the absence of a prior grant of service connection.  The Board is bound by these facts.  Also, according to what the Veteran was purportedly told by the VA doctor or other provider, the Veteran received correct information regarding the absence of Parkinson's disease from the list of presumed disabilities due to herbicide exposure when he had that discussion; however, even if the Board were to assume, arguendo, that the Veteran was given incorrect information by VA concerning his potential claim, the Court in McTighe v. Brown, 7 Vet. App. 29, 30 (1994), held that the failure to file a formal claim based upon alleged erroneous VA advice of ineligibility cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory.  The Veteran's contention amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Tresury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As noted, the Veteran did not file a service connection claim within one year of service separation, and he first filed an original claim for service connection for Parkinson's disease on March 11, 2009.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  As the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the effective date law and regulation provide that the date of receipt of the original claim for compensation is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816.  Thus, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than March 11, 2009, the Veteran's claim must be denied.

The Board notes that VA recently its adjudication regulations and the appeals regulations and rules of practice of the Board to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  This rulemaking also eliminates the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase or to reopen while retaining the retroactive effective date assignment for awards for claims for increase which are filed on a standard form within 1 year of such hospitalization, examination, or treatment.  This final rule also implements the concept of an intent to file a claim for benefits, which operates similarly to the current informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  However, the effective date of these amendments post-date the claim in this case, are not more favorable to the Veteran, and do not provide a basis to grant an earlier effective date.

ORDER

Entitlement to an effective date earlier than March 11, 2009, for the grant of service connection for Parkinson's disease is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


